DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I Species A in the reply filed on April 19, 2022 is acknowledged.  The traversal is on the ground(s) that the examination of all claims is not believed to create an undue burden on the USPTO and the subject matter among the groups is not independent and distinct as required by statue.  This is not found persuasive because the examiner maintains that the different Groups and Species outlined in the restriction requirement each contain unique structural features.  Further, each of these varying embodiments each comprise unique designs, protection layers, etc., that require different fields of search, thus creating a burden on the examiner as indicative of their different classifications in the art.
The requirement is still deemed proper and is therefore made FINAL.
Claims 2, 3, 6, 7, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group and Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 19, 2022.
Note:  Applicant contends that Claim 18 reads on the elected Group I Species A embodiment.  However, Claim 18 claims the inner and outer members of non-elected Claim 2 and thus has not been examined.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: elements 270 and 272 described in paragraph 0049.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because the element numerals listed therein should be in parentheses.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  in line 4 of Claim 1 and in line 2 of Claim 4, the value “400 VPM” should read –400 VPN--, as the appropriate designation for a Vickers hardness value and also in the last line of Claim 1, the first occurrence of the word “the” should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 10-12, 16, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by German Patent No. DE 889534 assigned to Star Kugelhalter GMBH.
Regarding Claim 1, the ‘534 patent discloses a tolerance ring (see Figure 3 – Abb 3) having all the features of the instant invention including:  a substrate (see paragraph 0001 of applicant’s provided translation), and an overlying layer (i.e., the sliding layer described in the reference) comprising a thermal enhancement layer (see paragraph 0002 of applicant’s provided translation) comprising at least one of a Vickers hardness of less then 400 VPN or a thermal conductivity of greater than 100 W/m*K (note that the sliding layer described in paragraph 0002 of applicant’s provided translation is copper. According to Google, the Vickers hardness value of copper is 107 HV equivalent to 107 VPN, which is less than 400 HV or 400 VPN, as required by the claim, and the thermal conductivity value of copper is 400 W/m*K, which is greater than 100 W/m*K, as required by the claim), wherein the tolerance ring comprises a plurality of projections 1 protruding radially inwardly or outwardly (see Figure 3), and wherein the thermal enhancement layer defines a portion of an exterior surface of the tolerance ring (see Figure 3 and paragraph 0002 of applicant’s provided translation and note that since the copper layer serves as a sliding/protecting layer it is accordingly exposed at the exterior surface of the ring).
Regarding Claim 4, see Claim 1 above.
Regarding Claim 5, see Figure 3 and paragraph 0003 of applicant’s provided translation.
Regarding Claim 10, see paragraph 0003 of applicant’s provided translation.
Regarding Claim 11, see paragraphs 0001 and 0003 of applicant’s provided translation.
Regarding Claim 12, note that the ‘534 patent discloses that the thermal enhancement layer comprises a metal comprising either zinc or copper as described in paragraph 0002 of applicant’s provided translation. 
Regarding Claim 16, see the axial gap shown in Figure 3.
Regarding Claim 19, see Figure 3 and the projections 1.
Regarding Claim 20, see Claim 1 and note again that the copper of the thermal enhancement layer has a thermal conductivity of 400 W/m*K as discussed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over German Patent No. DE 889534 assigned to Star Kugelhalter GMBH.
Regarding Claims 8 and 9, the ‘534 patent does not specifically disclose that the overlying layer comprises a deposited coating or a cladding.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the overlying layer of the ‘534 patent to be a deposited coating or a cladding as a matter of design preference dependent upon the desired thickness of the coating itself and the desired manufacturing process for the tolerance ring. 
Claims 13-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over German Patent No. DE 889534 assigned to Star Kugelhalter GMBH in view of PG Publication No. 2014/0187336 to Hagan.
Regarding Claim 13, the ‘534 patent does not disclose that the overlying layer has a thickness within the range of 10 microns to 200 microns.
Hagan is relied upon merely for his teachings of a tolerance ring having an overlying layer 116 with a thickness within the range of 10 microns to 200 microns (see paragraph 0021).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the overlying layer of the ‘534 patent to be the claimed thickness as taught by Hagan as a matter of design preference dependent upon the desired level of thermal conductivity of the overlying layer.
Regarding Claim 14, the ‘534 patent does not disclose that the substrate has a thickness within the range of 0.075 to 0.8 mm.
Hagan is again relied upon for his teachings of a tolerance ring having a substrate 114 with a thickness within the range of 0.075 to 0.8 mm (see paragraph 0023).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the substrate of the ‘534 patent to be the claimed thickness as taught by Hagan as a matter of design preference dependent upon the desired size and thickness of the tolerance ring itself.
Regarding Claim 15, the ‘534 patent does not disclose that the tolerance ring has an outer radius within the range of 3 mm to 150 mm.
Hagan is again relied upon for his teachings of a tolerance ring having an outer radius within the range of 3 mm to 150 mm (see paragraph 0049).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the tolerance ring of the ‘534 patent to have the claimed radius as taught by Hagan as a matter of design preference dependent upon the desired size and shape of the tolerance ring itself.
Regarding Claim 17, the ‘534 patent does not disclose that the tolerance ring has a length within the range of 6 mm to 250 mm.
Hagan is again relied upon for his teachings of a tolerance ring having a length within the range of 6 mm to 250 mm (see paragraph 0051).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the tolerance ring of the ‘534 patent to have the claimed length as taught by Hagan as a matter of design preference dependent upon the desired size and shape of the tolerance ring itself.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
PG Publication No. 2012/0183422 to Bahmata, PG Publication No. 2015/0000098 to Slayne et al., PG Publication No. 2018/0306248 to Itta et al., PG Publication No. 2019/0101163 to Haines et al., PG Publication No. 2019/0190345 to Childs, and Japanese Patent No. 2008038990 all disclose tolerance rings similar to applicant’s.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/           Primary Examiner, Art Unit 3657                                                                                                                                                                                             	05/19/22